  Case: 1:17-md-02804-DAP Doc #: 1476 Filed: 03/26/19 1 of 7. PageID #: 42703




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                   )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                              )
                                               )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                      )
“Track One Cases”                              )
                                               )       DISCOVERY RULING NO. 18
                                               )       REGARDING PRESCRIPTIONS
                                               )       AND DISPENSING DATA


       This Discovery Ruling addresses two matters pending before the Special Master – one that

derives from Discovery Ruling No. 5, and one that derives from Discovery Ruling No. 8. In both

matters, the parties ask the Special Master to order production of more detailed discovery. In both

matters, the Special Master declines.



Agenda Item 89 – Compliance with Discovery Ruling No. 5

       This is at least the third time the Special Master has addressed complaints by defendants that

plaintiffs have not sufficiently answered manufacturers’ Interrogatory no. 6.

       After plaintiffs objected to this interrogatory as initially drafted, the Special Master ruled in

Discovery Ruling No. 5 that plaintiffs must respond to it as rewritten by the undersigned.

Specifically, the Ruling directed plaintiffs to respond to the following Interrogatory:

               Identify and describe 500 prescriptions of opioids that were written in
       [Plaintiff’s jurisdiction] in reliance on any alleged misrepresentations, omissions, or
  Case: 1:17-md-02804-DAP Doc #: 1476 Filed: 03/26/19 2 of 7. PageID #: 42704



       other alleged wrongdoing by any Defendant. Include in the response the healthcare
       provider; the patient; the date of prescription; which opioid or opioids were
       prescribed; the specific misrepresentation, omission, or wrongdoing that allegedly
       caused the prescription to be written; the Defendant and the specific sales
       representative(s), employee(s), or agent(s) of the Defendant that made or committed
       the alleged misrepresentation, omission, or wrongdoing; the person or persons to
       whom the alleged misrepresentation or omission was made or to whom the alleged
       wrongdoing was directed; and whether, by whom, and for how much the prescription
       was approved for reimbursement. Your response must include at least 10
       prescriptions for an opioid sold by each manufacturing defendant.

See DR No. 5 (docket no. 1027) at 2-3. The Special Master also rewrote a few other Interrogatories

and instructed the plaintiffs to answer them, too.

       Plaintiffs objected to DR No. 5, asserting the rewritten Interrogatories were still too broad;

the Court overruled this objection, with a caveat, as follows:

       Instead of answering the disputed interrogatories as required by the Discovery
       Ruling [No. 5], Plaintiffs may instead elect not to answer them on the condition that
       Plaintiffs instead categorically and affirmatively respond to the disputed
       interrogatories by stating that: (1) they will not assert, either in expert opinions or
       factual presentations at trial, that any specific prescriptions “were unauthorized,
       medically unnecessary, ineffective, or harmful” or that “the filling of [any specific
       prescriptions] caused or led to harm for which [Plaintiffs] seek to recover,” and (2)
       Plaintiffs instead will rely, at trial and in expert opinions, solely on a theory of
       aggregate proof.

Order at 1-2 (docket no. 1047) (footnote omitted; emphasis in original).

       Plaintiffs decided to answer the Interrogatories, but defendants were dissatisfied and moved

to compel a more thorough response. As explained in Discovery Ruling No. 13, “With their most

recent responses, Plaintiffs identified specific prescriptions and persons in response to Manufacturer

ROGs 7 & 10 and Pharmacy ROGs 2 & 3, but did not identify specific prescriptions in response to

Manufacturer ROG 6.” See DR No. 13 (docket no. 1215) at 6. The Special Master ruled that


                                                  2
  Case: 1:17-md-02804-DAP Doc #: 1476 Filed: 03/26/19 3 of 7. PageID #: 42705



plaintiffs either had to answer all five of these interrogatories fully, or instead state they will rely,

at trial and in expert opinions, solely on a theory of aggregate proof. Id.

        Plaintiffs then supplemented their answer to manufacturers’ Interrogatory no. 6, but

defendants now remain dissatisfied. Defendants complain that plaintiffs’ newest response “failed

to provide the discrete and critical information requested in Interrogatory No. 6: the details about

the specific misstatements that each specific doctor relied on in writing each specific prescription.”

Letter to Special Master from D. Welch at 2 (Jan. 4, 2019) (agenda exhibit 89H). Defendants insist

that, for each of the 500 prescriptions, plaintiffs must respond with (i) “the specific

misrepresentation, omission, or wrongdoing that allegedly caused the prescription to be written;”

(ii) “the specific sales representative(s), employee(s), or agent(s) of the Defendant” that made the

alleged misrepresentation; and (iii) “the [specific] person or persons to whom the alleged

misrepresentation or omission was made.” Id. (some emphasis in original).

        Plaintiffs assert that the level of detail defendants seek is unnecessary and excessive.

Plaintiffs explain that: (1) their Interrogatory response “lists multiple false statements that were

made by Defendants and the ways in which Defendants disseminated those statements – publicly;

via sales representatives, CMEs and speakers; in articles and treatment guidelines; and in other

ways;” (2) “collectively, Defendants’ misrepresentations changed the standard of care for prescribing

opioids;” (3) plaintiffs will not prove their case “by proving prescribers relied on a specific

misrepresentation made by a specific representative of Defendants in writing specific prescriptions;”

rather they will “prove their case with aggregate, and not individualized proof;” and (4) they “do not

intend, and have never intended, to demonstrate specific reliance by these medical professionals on

a prescription-by prescription basis.” Letter to Special Master from L. Singer at 3-4 (Jan. 8, 2019)

(agenda exhibit 89R) (emphasis added).

                                                   3
  Case: 1:17-md-02804-DAP Doc #: 1476 Filed: 03/26/19 4 of 7. PageID #: 42706



       In DR No. 13, the Special Master overruled defendants’ argument that plaintiffs had not

adequately answered manufacturer Interrogatories 7 and 10, finding that “Plaintiffs have sufficiently

identified the connections between the prescriptions and misstatements at issue.” DR No. 13

(docket no. 1215) at 7. The Special Master reaches the same conclusion regarding manufacturer

Interrogatory no. 6.

       The essence of plaintiffs’ claim is that by “misrepresenting the risks and benefits of opioids,

particularly for long-term use and at high doses, and for non-cancer chronic pain, Manufacturer

Defendants deprived all prescribers and patients from having accurate information about the dangers

and appropriateness of opioids, rendering all prescriptions improper.” Letter to Special Master from

L. Singer at 6 (Jan. 8, 2019) (agenda exhibit 89R) (emphasis added). With their response to

Interrogatory no. 6, Plaintiffs have produced data regarding 500 specific prescriptions (actually

many more than that) written in reliance on defendants’ alleged wrongdoings; this data includes the

specific patient, prescriber, drug, pharmacy, diagnosis, and various other information. Responses

to other Interrogatories set out what the alleged wrongdoings are and make clear that plaintiffs claim

these wrongdoings affected every prescription and every prescriber.

       Ultimately, plaintiffs simply do not claim that a specific misrepresentation made by a

specific defendant representative led to the writing of a specific prescription. Therefore, it is not

reasonable to require plaintiffs to provide this information in response to Interrogatory no. 6.

Whether the evidence that is adduced can support plaintiffs’ claims and legal theories remains an

open question; but whether plaintiffs’ responses provide defendants with sufficient information

relevant to the claims and defenses actually at issue in the Track One cases is not.

       In sum, the Special Master will not order plaintiffs to supplement their response to

manufacturer’s Interrogatory no. 6.

                                                  4
  Case: 1:17-md-02804-DAP Doc #: 1476 Filed: 03/26/19 5 of 7. PageID #: 42707



Agenda Item 29 – Compliance with Discovery Ruling No. 8

       In Discovery Ruling No. 8, the undersigned addressed a dispute regarding the pharmacy

defendants’ “dispensing information.” The Special Master ruled that plaintiffs were entitled to

some, but not all, of the dispensing information they sought. See DR No. 8 (docket no. 1055) at 3-5

(setting out what types of information defendants did and did not have to produce). For example,

this Ruling stated the pharmacy defendants had to produce “dispensing data [if the defendants used

it] as a component of their suspicious order monitoring programs.” Id. at 3; see also id. at 4

(directing pharmacy defendants to produce “Documents regarding evaluation of opioid orders from

a particular retail pharmacy in Track One jurisdictions, whether before or after those orders are

placed. To the extent such an evaluation includes dispensing data, that data must also be

produced.”) (emphasis added). But the pharmacy defendants did not have to produce “all

dispensing documents and data, and evidence of all dispensing violations.” Id. at 2.

       Plaintiffs now contend that deposition testimony by employees of defendant Rite-Aid shows

that Rite-Aid actually used virtually all of its dispensing data as a component of its suspicious order

monitoring program. Specifically, testimony establishes that Rite-Aid used an “auto-replenishment

system,” which generated automatic orders to Rite-Aid’s distribution centers from individual

pharmacies for a given opioid. The automatic order was based primarily on the pharmacy’s past

volume, rate of sale, and inventory on hand for that opioid. Ultimately, this means that the amount

of the specific opioid dispensed by the individual pharmacy was an important factor used by the

auto-replenishment system to order more of that opioid for that pharmacy. And Rite-Aid states that

its auto-replenishment system also acted as the principal element of its Suspicious Order Monitoring




                                                  5
    Case: 1:17-md-02804-DAP Doc #: 1476 Filed: 03/26/19 6 of 7. PageID #: 42708



System.1

       Plaintiffs present a good argument that the dispensing data is, therefore, a component of Rite-

Aid’s SOMS. Nonetheless, the Special Master concludes plaintiffs are not entitled to Rite-Aid’s

dispensing data at this time.2 In light of what plaintiffs already know, and where the parties are in

the Track One discovery process, the burden on Rite-Aid to produce all of its opioid dispensing data

would be undue. The Special Master agrees with this assessment by Rite-Aid:

               Plaintiffs have the facts concerning how the auto replenishment system
       worked from document production and deposition testimony – the specific
       dispensing data which was used in that system with other information is not
       necessary to enable Plaintiffs to address whether that system and other Rite Aid
       policies, procedures, and systems were together sufficient to satisfy the suspicious
       order monitoring requirements for the Controlled Substances Act.
               If Plaintiffs want to argue, as they suggested during meet and confer, that the
       system was not designed to identify and screen out fake or illegitimate prescriptions,
       they can do that based on the information they already have about how the algorithm
       worked.

Letter from J. Lavelle to Special Master at 6 (Jan. 14, 2019).

       In sum, the information plaintiffs already have regarding Rite-Aid’s auto-replenishment

system, together with the ARCOS data they already have (which shows, with perhaps less

granularity than would dispensing data, the opioids sold by each Rite-Aid pharmacy), is sufficient.



1
  At least some of the testimony in question suggests the auto-replenishment system acted primarily
to ensure sufficient inventory in individual pharmacies to support ongoing rates of sale for opioids,
and not to ascertain whether those sales involved possible diversion. Other testimony, however,
suggests Rite-Aid also intended the auto-replenishment system to identify suspicious orders.
Another element of Rite-Aid’s SOMS apparently included examination by the distribution center
of whether an order exceeded a threshold.
2
  As the Special Master noted in DR No. 8, “[a]t some future juncture (e.g. after the first trial), the
balance the Court must weigh under Fed. R. Civ. P. Rule 26(b)(1) may well shift, making plaintiffs’
additional requested discovery appropriate.” DR No. 8 (docket no. 1055) at 5.

                                                  6
  Case: 1:17-md-02804-DAP Doc #: 1476 Filed: 03/26/19 7 of 7. PageID #: 42709



Accordingly, the Special Master will not order Rite-Aid to supplement its production of dispensing

data at this time.

        RESPECTFULLY SUBMITTED,

                                                    /s/ David R. Cohen
                                                    David R. Cohen
                                                    Special Master

Dated: March 26, 2019




                                                7
